Citation Nr: 0704827	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
spinal stenosis at L4-5, prior to August 28, 2003.  

2.  Entitlement to an evaluation in excess of 20 percent for 
spinal stenosis at L4-5, from August 28, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1992 to January 
1999.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 decision by the RO which, 
in part, granted service connection for the low back 
disability at issue and assigned a 10 percent evaluation, 
effective from November 30, 2001, the date of receipt of the 
veteran's original claim.  By rating action in January 2004, 
the RO assigned an increased rating to 20 percent, effective 
from August 28, 2003.  A personal hearing before the 
undersigned member of the Board was held in Washington, DC in 
August 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

At the personal hearing in August 2006, the veteran testified 
that her low back disability had worsened significantly since 
she was last examined by VA for compensation purposes in 
2002, and that she suffers from recurring flare-ups of back 
pain with minimal exertion.  She also testified that she has 
been seen by VA on a number of occasions since 2003, and that 
these records have not been obtained or consider by the RO.  

Upon review of the claims file, the Board notes that while 
the veteran was afforded a VA general examination in January 
2002, the principal purpose of the examination was to 
establish service connection.  The claims file was not made 
available to the examiner for review, nor were the 
neurological and orthopedic findings sufficiently detailed to 
evaluate the severity of her low back disability.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim for an increased rating.  "The 
Board's consideration of factors which are wholly outside the 
rating criteria provided by the regulation is error as a 
matter of law."  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Given the foregoing, the Board finds that the current medical 
evidence is inadequate and that a VA examination should be 
undertaken prior to appellate consideration.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  Appropriate action should be taken to 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for her low back 
disability since September 2003.  After 
securing the necessary release, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of her 
low back disability.  All indicated tests 
and studies are to be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  In addition, 
the examiners should be provided the old 
and revised rating criteria for 
intervertebral disc syndrome, so that 
findings comporting with such criteria 
can be made.  The examiners should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  

The orthopedic examiner should respond to 
the following:  

I.  Report all ranges of motion of 
the lumbar spine.  

II.  Indicate whether the lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
in the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the service-connected 
lumbar spine disability.  The examiner 
should provide a written discussion of 
the degree of residual neurological 
impairment due to the low back 
disability, and how it impacts function 
of the lumbar spine.  If applicable, the 
examiner should provide a response to the 
following:  

I.  Does the veteran have recurring 
attacks of intervertebral disc 
syndrome referable to the low back 
disability?  If so, indicate the 
degree of intermittent relief she 
experiences between those attacks.  
The examiner should further note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  Is there evidence of sciatic 
neuropathy with characteristic pain 
attributable to the low back 
disability?  If so, the examiner 
should note whether the sciatic 
neuropathy results in demonstrable 
muscle spasm or any other 
neurological findings appropriate to 
the site of the diseased disc.  

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's low back disability in 
accordance with the specified criteria.  
If the examiners finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, that 
should be indicated and an explanation 
provided.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the service-
connected disability have been provided 
by the examiners and whether they have 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  The AMC's 
consideration should include the 
applicable diagnostic criteria for 
intervertebral disc syndrome in effect at 
the time of the veteran's claim as well 
as all revisions.  In this regard, it is 
noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
change.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


